UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-7821


JAMES DENNIS PRICE,

                       Petitioner – Appellant,

          v.

KAREN HOGSTEN, Warden,

                       Respondent - Appellee.



Appeal from the United States District Court for the Southern
District of West Virginia, at Bluefield. David A. Faber, Senior
District Judge. (1:12-cv-00646)


Submitted:   April 30, 2015                   Decided:   May 11, 2015


Before SHEDD, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Dennis Price, Appellant Pro Se. John Fulton Gianola,
Assistant United States Attorney, Charleston, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     James      Dennis     Price,       a     federal        prisoner,       appeals       the

district     court’s     order     accepting        the      recommendation          of    the

magistrate      judge    and    denying      relief     on      his   28    U.S.C.    § 2241

(2012)   petition.         We    have       reviewed      the    record      and    find    no

reversible error.          Accordingly, we grant leave to proceed in

forma pauperis and affirm for the reasons stated by the district

court.     Price v. Hogsten, No. 1:12-cv-00646 (S.D.W. Va. Oct. 27,

2014).     We dispense with oral argument because the facts and

legal    contentions      are    adequately         presented         in   the     materials

before   this    court    and    argument         would    not    aid      the   decisional

process.



                                                                                    AFFIRMED




                                              2